Citation Nr: 1401649	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  08-25 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disability.

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to a rating in excess of 10 percent for a left knee disability.

4.  Entitlement to a rating in excess of 10 percent for hallux valgus of the left great toe.


REPRESENTATION

Veteran represented by:	Chisholm, Chisholm, and Kilpatrick


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active service from October 1992 through September 1996.

This appeal initially came to the Board of Veterans' Appeals (Board) from January 2008, April 2009, and June 2011 rating decisions.  In December 2011, the Board denied the Veteran's claim.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In March 2013, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a memorandum decision. 

The issues of service connection for an acquired psychiatric disability, TDIU, and increased ratings for the left knee and left great toe are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  A January 2006 rating decision denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disability; and the Veteran did not appeal or submit new and material evidence within a year.

2.  Additional evidence submitted since January 2006 raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disability.  



CONCLUSION OF LAW

The January 2006 rating decision denying service connection for an acquired psychiatric disability is final; new and material evidence having been presented, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.300, 20.1103 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Reopening

The Veteran seeks to establish service connection for an acquired psychiatric disability.  A rating decision issued by the RO in a January 2006 denied the claim for service connection for an acquired psychiatric disability.  The RO notified the Veteran of this decision by a letter that month, but he did not appeal.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302(a).  An unappealed determination of the agency of original jurisdiction (AOJ) is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a).  

The Veteran similarly failed to submit new and material evidence within a year of this rating decision, also causing the in January 2006 rating decision to become final.  38 C.F.R. § 3.156(b).  

The Veteran has argued that the January 2007 Statement of the Case (SOC) was
defective and that, as a result, the January 2006 rating decision never became final.  However, in the 2013 memorandum decision, the Court stated that such an argument was unpersuasive.

As such, the January 2006 rating decision is final.

However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R.  § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In the memorandum decision it was concluded that the Veteran's lay statement asserting that "he was not allowed to operate [a] weapon because of his bipolar disorder and depression" was submitted subsequent to the last final rating decision, making that statement new evidence.  The Court concluded that this statement clearly asserted a new basis for a nexus between the Veteran's current disability and his service that was not of record at the time of the January 2006 denial; and, as such, it was considered to be material.

Accordingly, the Veteran's claim is reopened. 

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).
 
ORDER

The previously denied claim for service connection for an acquired psychiatric disability is reopened.


REMAND

The memorandum decision suggested that a VA psychiatric examination should be provided to investigate the etiology of the Veteran's psychiatric disability.  This should be done.

In November 2013, the Veteran's representative wrote that the Veteran had reported receiving three Article 15s while in service, but noted that the service personnel records that were of record failed to mention any such incidents.  The representative requested that a second attempt be made to obtain any record of the Article 15s.  This too should be done.

The Veteran has also written numerous letters during the course of his appeal, some of which suggest that he sought psychiatric treatment while stationed at Camp Casey, South Korea in 1993, but it is unclear whether any psychiatric treatment records were stored apart from the Veteran's service treatment records (which do include records from Camp Casey).  As such, a request should be sent to the base hospital at Camp Casey requesting any psychiatric treatment records.

In this regard, it is requested that both the Veteran and his attorney also make an effort to obtain these and any other records (assuming they exist) in order to expedite this case.  If they learn that the records do not exist (or that the Veteran was mistaken) they should inform the VA immediately to avoid delay.

The issue of TDIU is inextricably intertwined with the adjudication of the Veteran's psychiatric service connection claim, and it too is therefore remanded.

In July 2011, the Veteran filed a notice of disagreement with the June 2011 rating decision which had denied increased ratings for his left knee and his left great toe.  Unfortunately, a statement of the case has not yet been issued.  This should be done.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should consider the issues of whether a rating in excess of 10 percent is warranted for the Veteran's left knee disability and whether a rating in excess of 10 percent is warranted for the Veteran's left great toe disability; if the benefits sought cannot be granted, the RO should issue a statement of the case in accordance with applicable law and regulations.  The Veteran, and his representative, should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  

If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. 

2.  Obtain the Veteran's complete personnel records, and any other records which describe any of the Veteran's three alleged Article 15 punishments.  A record of the effort to obtain additional records should be associated with the claims file.

3.  Contact the base hospital at Camp Casey, South Korea and inquire if there are any psychiatric treatment records for the Veteran from 1993, which were separately held apart from his service treatment records.  A record of the effort to obtain additional records from this base should be associated with the claims file.

4.  Schedule the Veteran for a VA psychiatric examination.  The Veteran's claims file should be provided and a complete rationale should be provided for any opinion expressed.  The examiner should diagnose any acquired psychiatric disability, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a current acquired psychiatric disability either began during or was otherwise caused by the Veteran's military service.  


In providing the requested opinion, the examiner should specifically consider the relevance, if any, of the following pieces of evidence:

a) the Veteran's assertions that his acquired psychiatric disability began in approximately 1993;

b) the Veteran's report of depression on his August 1993 medical history survey, the lack of any diagnosed psychiatric problems on the accompanying physical examination, and the denial of any depression on subsequent in-service health surveys.

c) the lack of any psychiatric treatment following service for several years, until May 1999, when the Veteran reported having felt depressed since several recent deaths in his family; and

d) the Veteran's reported alcohol problems in service.

5.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


